                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:18-CR-70-BR




  UNITED STATES OF AMERICA

       v.                                                              ORDER

  JAVOB JAMES HARRISON, JR.




       This matter is before the court on defendant’s letter filed 14 September 2020 requesting

that his sentence be reduced to time served. (DE # 47.) The court notes that on 12 July 2020, the

court received a similar letter from defendant. (DE # 45.) The court construed that letter as a

motion under 18 U.S.C. § 3582(c)(1)(A) and denied it without prejudice to defendant exhausting

his administrative remedies with the Bureau of Prisons. (DE # 46.) The court construes the

instant letter similarly. Before filing a § 3582(c)(1) motion with the sentencing court, the

defendant must submit a request to the warden of his facility requesting the Bureau of Prisons to

bring a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). After 30 days, if the defendant has not

received a response to his request, he may then file a motion in the sentencing court. Id.

Defendant’s motion is DENIED WITHOUT PREJUDICE to defendant refiling his motion after

exhausting his administrative remedies.

       This 14 October 2020.


                                      __________________________________

                                                      W. Earl Britt
                                                      Senior U.S. District Judge



            Case 7:18-cr-00070-BR Document 48 Filed 10/14/20 Page 1 of 1
